Citation Nr: 0030660	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-17 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an original evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating determination of the 
Honolulu Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for PTSD and assigned 
a 30 percent evaluation, effective July 15, 1997.  


FINDINGS OF FACT

1.  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships; has been demonstrated 
throughout the period since the effective date of the grant 
of service connection.  

2.  Total social and industrial impairment; or gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name have not been shown at any time since 
the grant of service connection for PTSD.

CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met throughout the period since the effective date of the 
grant of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is currently in effect for PTSD, which has 
been assigned a 30 percent disability evaluation.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

With these principles in mind, the Board will consider 
whether the veteran was entitled to an evaluation in excess 
of 30 percent during any period since service connection was 
established.

A review of the record demonstrates that the veteran's claim 
for service connection for PTSD was received on July 15, 
1997.  

In October 1997, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he had had a great childhood.  He indicated 
that he had been a "B" student in high school and that he 
briefly attended college and moved to Hawaii for the surfing.  
The veteran noted that he volunteered for the Army at age 19.  
He stated that he was assigned to the 4th Infantry Division 
and that he witnessed a lot of injuries and deaths.  He 
reported that various incidents had caused him to have 
emotional difficulties.  

The veteran indicated that after the war, he enrolled in 
college and later became a successful real estate broker.  He 
stated that in 1976, he began using alcohol as a result of 
severe PTSD symptoms and was arrested eight times for DUI 
(driving under the influence) and later lost his business.  
He noted that he worked several jobs after this but that he 
was fired from each job as a result of his symptoms and 
conflicts with supervisors.  He further indicated that he and 
his wife opened a store in 1989 but that the store closed in 
1992 as a result of a hurricane and a worsening economy.  He 
reported working as a taxi driver since 1992.  He noted that 
he and his wife had recently separated and that he was living 
in a rented studio by himself.  

The veteran reported various PTSD symptoms including 
recurrent and intrusive thoughts about his tour in Vietnam on 
a daily basis and nightmares three to four times per week.  
He also noted having flashbacks.  He reported trying to avoid 
these thoughts and attempting to avoid the news when there 
were reports of fighting.  The veteran also noted having 
feelings of detachment and no friends.  He further reported 
the recent separation from his wife.  He also stated that he 
only slept three to four hours per night and that he was 
irritable, had anger outbursts, and had to refrain himself 
from hurting others.  He further reported having very 
exaggerated startle response and indicated that he would have 
panic-type anxiety three to four times per week with various 
physical symptoms, including hyperventilation, chest 
vibrating, and heart pounding.  He noted that he would drink 
three to four beers per day and that he would occasionally 
use cocaine and marijuana.  

Mental status examination revealed that the veteran was 
neatly groomed and dressed in clean clothes.  He was 
cooperative throughout the interview with no psychomotor 
agitation or retardation.  His speech had slightly soft 
volume and slow speed.  His affect was restricted and his 
mood was depressed.  His thought process was mostly linear 
although occasionally circumstantial.  Thought content was 
preoccupied with PTSD symptoms but there were no apparent 
delusions.  The veteran denied any active suicidal or 
homicidal ideations.  He also denied having any 
hallucinations.  He was oriented to time, place, and person 
and was able to recall 3/3 objects.  Concentration and 
abstract thinking were intact.  The veteran also had good 
judgment and some insight into his condition.  

Axis I diagnoses of PTSD with ongoing severe symptoms 
secondary to his tour of Vietnam while in the Army; alcohol, 
cannabis, and cocaine abuse; and a history of alcohol 
dependence, were rendered.  The examiner further indicated 
that the veteran's psychosocial stressors were best described 
as catastrophic secondary to his tour of Vietnam.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 50, with ongoing severe PTSD symptoms.  

Later that month, treatment records were received from the 
Honolulu Vet Center.  In an October 1997 summary report, it 
was noted that the veteran had had problems with his 
supervisors at his previous places of employment.  It was 
further indicated that he had been a taxi driver since 1992.  
The veteran was also noted to be going through divorce and 
bankruptcy proceedings.  He was reported to be working 16 to 
18 hours per day, 7 days per week, as a taxi driver.  The 
veteran was noted to be confused, to experience a sense of 
hopelessness, and to exhibit signs of both physical and 
emotional exhaustion.  His PTSD symptoms were reported as 
chronic and they were increasing in severity and occurrence.  

The veteran was reported to be consistent in attending 
therapy and his progress in therapy was described as 
painfully slow, particularly as a result of a simultaneous 
ongoing divorce and bankruptcy, which further exacerbated his 
symptomatology.  PTSD symptoms continued to be exhibited in 
the form of nightmares, sleep disorder, intrusive thoughts 
and distressing memories, anxiety attacks and body 
stress/tension, detachment and withdrawal, alienation and 
isolation, irritability and jumpiness, workaholic behavior 
and loss of interest in other activities, guilt and 
depression, continued substance abuse, and lack of future 
orientation.  

It was the social worker's assessment that the veteran had 
PTSD.  He further noted that the impact had been severe and 
chronic.  He also reported that the veteran's lack of 
treatment since 1976 had acted to exacerbate and worsen his 
symptomatology to the degree that this once successful 
businessman had been relegated to driving a taxi 16 to 18 
hours per day for basic economic survival.  The social worker 
indicated that the veteran's symptoms presented significant 
functional limitations, which impacted both his vocational 
and social relationships.  The veteran's prognosis was listed 
as fair provided he committed to long term treatment.  

In his December 1998 notice of disagreement, the veteran 
indicated that he was experiencing nightmares on a nightly 
basis.  He also reported having daily panic attacks, with 
accompanying hyperventilation, which substantially curtailed 
his working hours.  He noted that instead of working 12 to 14 
hours per day, he would only be able to work 3 to 8 hours per 
day, depending on when the anxiety attacks would occur.  He 
stated that if the anxiety attack occurred first thing in the 
morning, it would usually prevent him from working at all 
that day.  

In April 1999, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that he was living alone.  He stated that he 
continued to be self-employed as a taxi driver and that he 
was on the road by 5:00 AM and worked until sundown.  He 
would then return home and watch television before going to 
bed by 8:00 PM.  The veteran reported that he did not work a 
full day, especially when he became anxious from a crowded 
street, an ambulance, or a helicopter going by.  He noted 
that he would have to pull off the road after these 
occurrences and that he would only recover after doing deep 
breathing exercises and imagery.  He also reported not being 
able to recover at times and just sitting in his taxi.  The 
veteran continued to have nightmares two to three times per 
week, crying spells two to four times per week, and intrusive 
thoughts.  He had feelings of a foreshortened future.  He 
became easily irritated and tried to avoid stimuli related to 
war.  He reported drinking two to four beers per day and at 
times drinking to the level where he became drunk.  He 
indicated that his divorce was finalized in December 1998 and 
that he continued to have financial difficulty due to ongoing 
bankruptcy.  

Mental status examination revealed that the veteran was 
oriented to time, person, and place.  He was also noted to be 
cooperative during the interview.  There were no delusions or 
hallucinations present.  There were also no suicidal or 
homicidal thoughts.  His affect was congruent with his mood.  
He had above average intelligence but he was not found to be 
functioning at his capable level.  His insight and judgment 
were within normal limits and his long and short-term memory 
was within normal range.  

Axis I diagnoses of PTSD, alcohol dependence, and tobacco 
abuse were rendered.  The examiner assigned a GAF score of 
45, noting that the veteran had severe PTSD and alcohol 
dependence.  The examiner further found that the veteran was 
not competent to handle his own affairs at the time of the 
examination as a result of continued alcohol abuse.  He also 
indicated that the veteran had all the symptoms for a 
diagnosis of PTSD and that he continued to have a diagnosis 
of alcohol dependence.  

The Board is of the opinion that  a 70 percent evaluation for 
PTSD is warranted.  At the time of each VA examination, the 
veteran has reported having difficulty with his marriage, 
with the most recent VA examination revealing that the 
veteran was divorced in December 1998.  He further reported 
living alone and having feelings of detachment.  He has also 
stated that he has no friends.  The veteran has also 
exhibited signs of difficulty in adapting to stressful 
circumstances as evidenced by his having to pull off the road 
and meditate during the course of his workday as a result of 
incidents encountered during the course of his workday, with 
these incidents preventing him from returning to work on 
occasion.  Irritability and unprovoked outbursts have also 
been experienced on many occasions.  The veteran has also 
reported having panic/anxiety attacks on a daily basis.  
Moreover, GAF scores of 50 and 45 were reported at the time 
of the veteran's October 1997 and April 1999 VA examinations.

A GAF score of between 41 and 50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994); 38 C.F.R. § 4.130 (1999).  
Although deficiencies in judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittent illogical 
speech; spatial disorientation; and neglect of personal 
appearance and hygiene; have not been shown, the overall 
disability picture more nearly approximates the criteria 
required for a 70 percent rating.  38 C.F.R. § 4.7 (1999).

The criteria for a 100 percent evaluation have not have not 
been met as the veteran has not been shown to have gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  He also does not have total 
occupational and social impairment, given that he is 
currently able to maintain long hours working as a taxi 
driver.

Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  Further, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that in 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  In the case at hand, the veteran has not been 
recently hospitalized for PTSD and he essentially maintains 
employment on a full-time basis.  In the July 1999 statement 
of the case, the RO declined to refer the claim for an 
extraschedular rating. 

The Board agrees that an extraschedular rating is not in 
order.  There is nothing in the disability picture presented 
that indicates that the regular rating criteria are not 
sufficient.  Specifically, the veteran's PTSD has not 
required any, let alone frequent, periods of hospitalization 
since the effective date of the grant of service connection.  
He has been able to maintain employment throughout this 
period.  Although PTSD has an impact on that employment, he 
is in receipt of a 70 percent evaluation, which is meant to 
compensate for such impact.


ORDER

A 70 percent evaluation for PTSD is granted subject to the 
laws and regulations governing monetary benefits effective 
July 15, 1997.  




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 11 -


- 11 -


